DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Status of the Claims
	Claims 1-20 were originally filed February 5, 2020.
	The amendment received March 23, 2020 canceled claims 1-20 and added new claims 21-43.
	The amendment received February 11, 2021 canceled claims 21 and 33-43 and amended claims 22-29.
	The amendment received August 26, 2021 amended claims 25, 27, and 29 and added new claim 44.
	The amendment received May 2, 2022 changed the status identifiers only.
	Claims 22-32 and 44 are currently pending.
	Claims 22-27, 29-32, and 44 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group II (previous claims 29-32 and 40-43; now claims 22-32) in the reply filed on February 11, 2021. 
Applicants elected, without traverse, rice (independent claim 29); potato, pear, and blueberry (claim 22); pea protein and rice protein (claim 23); claim 24; claim 25; olive oil and canola oil (claim 26), and claim 27 in the reply filed on February 11, 2021. Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
The present application is a CON of 15/349,336 filed November 11, 2016 which is a CON of 14/966,800 filed December 11, 2015 (now U.S. Patent 9,538,779) which is a CON of 13/805,939 filed April 3, 2013 (now U.S. Patent 9,282,758) which is a 371 (National Stage) of PCT/US2011/042160 filed June 28, 2011 which claims the benefit of 61/451,272 filed March 10, 2011 and 61/359,184 filed June 28, 2010.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 2, 2022 and July 26, 2022 are being considered by the examiner.

Drawings
No Drawings are present.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-27, 29-32, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al., 2007, Homemade Blended Formula Handbook, Tucson, Arizon, Mealtime Notions, LLC (partial reference provided by applicants in the IDS; full reference provided by the examiner of record); McEwen et al. U.S. Patent Application Publication 2001/0043958 published November 22, 2001; and Molenaar U.S. Patent Application Publication 2007/0202153 published August 30, 2007.
For present claims 22-27, 29 (independent claim), 30-32, and 44, Klein et al. teach methods of tube feeding humans via administering a homemade blended formula wherein the human is fed long-term and the tube feeding provides complete nutrition (please refer to the entire reference particularly pages 6 and 7 – “The “When” of Mealtime”; page 14 – “Food Choice Continuum”; Chapters 6, 7, 15, 27). Klein et al. teach homemade blended formulas comprising at least five different whole foods; organic whole foods; carbohydrates including white rice, brown rice, or wild rice; fruits including pears and blueberries wherein three servings of fruits and vegetables are provided a day; vegetables including potatoes and peas wherein three servings of fruits and vegetables are provided a day; protein including pea protein and rice protein; fats including olive oil and canola oil; vitamins including biotin, Vitamins A, B1, B2, B3, B5, B6, B9 (folic acid), B12, C, D, E, and K; and minerals including iron, calcium, chromium, copper, iodine, magnesium, phosphorus, potassium, selenium, and zinc (please refer to the entire reference particularly page 14 – “Food Choice Continuum”; “Vitamins, Minerals and Phytonutrients” section on pages 66 and 67; Chapters 15, 19, 25, 27, 31; Appendix B-O). Klein et al. also discuss the importance of providing sufficient calories per day, providing sufficient water; and providing a balance of fat wherein 25-40% of energy should be from fat, protein, and carbohydrates (please refer to the entire reference particularly Chapters 15, 16, 25, 26, 28; Appendix B). Klein et al. also discuss reasons why certain whole foods would not be provided in the homemade blended formulas including corn (may leave small pieces of skin – page 132, left column, last full paragraph; page 198 – allergies and intolerances), soy (can “grow” during blending and cause the stomach to fill up sooner, may cause gas/discomfort – page 131, right column; page 198 – allergies and intolerances), dairy (can “grow” during blending and cause the stomach to fill up sooner, may cause gas/discomfort – page 131, right column; allergies or intolerance – Chapter 29), and lactose (intolerance – Chapter 29) (please refer to the entire reference particularly Chapters 27 and 29; Appendix Q).
Klein et al. does not specifically teach a caloric density of 1.0 kcal/ml to 2 kcal/ml, an osmolality of up to 800 mOsm/kg, protein providing 25% to 30% total energy, carbohydrates providing 45% to 65% total energy, or taurine.
For present claims 24, 26, 27, 29 (independent claim), 31, 32, and 44, McEwen et al. teach providing via enterally feeding to a patient an elemental liquid nutritional product wherein the caloric density is between 0.60kcal/ml to 1.05 kcal/ml comprising fat/lipid including canola oil from about 20% to about 35% of total calories, carbohydrate from about 50% to about 70% of total calories, protein from about 10% to about 25% of total calories, an osmolality of below 700 mosm/kg H2O, taurine, vitamins including A, B9, B12, C, D, E, , and minerals including magnesium, chromium, iron, potassium, calcium, copper, selenium, and zinc as the sole source of nutrition and long-term (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 19, 23-26, 34, 40, 41, 57, 60, 61, 64, 65, 72, 74, 77-80, 82, 83).
Klein et al. does not specifically teach choline.
For present claims 24, 26, 27, 29 (independent claim), 31, 32, and 44, Molenaar teaches administering a liquid complete nutritional composition to a patient as the sole food source wherein the composition comprises an energy density of at least 1.45 kcal/ml, protein is 19-33% of the energy content including rice and pea, lipid/fat is 23-40% of the energy content including canola oil, carbohydrate is 38-66% of the energy content, calcium, phosphorus, potassium, magnesium, iron, zinc, copper, selenium, chromium, choline, taurine, and vitamins A, B1, B2, B3, B6, B9, B12, C, D, E, K, and biotin (please refer to the entire specification particularly the abstract; paragraphs 9-14, 17, 19, 23, 26, 28-33, 40, 42, 46). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (taurine and choline) were known in the prior art and one skilled in the art could have combined the elements (e.g. added to a homemade blended formula) as claimed by known methods with no change in the respective functions (e.g. taurine is known to be involved in a wide variety of metabolic processes including in the CNS, conjugation of bile acids, regulates platelet aggregation, aids neutrophil function, etc. – see paragraph 80 of McEwen et al.; choline is known to improve memory, heart health, producing lipids that make cellular membranes, etc.) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Klein et al.; McEwen et al.; and Molenaar for claims 22-27, 29-32, and 44 were considered but are not persuasive for the following reasons.
	Applicants contend that Klein et al. teach tube feed formulations made from “normal (but not necessarily whole) foods”. Applicants contend that the examiner is picking and choosing multiple teachings to combine to teach the present tube feed formulation. Applicants contend that Klein et al. does not teach utilizing exclusively organic ingredients. Applicants contend that the teachings of Klein et al. should be limited to the individual, specific recipes and not the disclosure as a whole. Applicants contend that the present tube feed formulation has several advantages including improved nutritional compositions that include real or whole foods; the formulation provides macronutrients, micronutrients, and other dietary constituents; maintains general health, supports growth, and treats or prevents chronic conditions; and have emotional appeal to patients and/or caregivers. Applicants also make several speculative comments regarding Klein et al. (see page 7). Applicants contend that since McEwen et al. is drawn to a nutritional product utilizing soy proteins that the reference may not be utilized to teach a caloric density of 1.0 kcal/ml to 2 kcal/ml or an osmolality of up to 800 mOsm/kg. Applicants contend that since Molenaar is drawn to a nutritional composition comprising milk, Molenaar can not be utilized in the rejection. 
	Applicants’ arguments are not convincing since the teachings of Klein et al.; McEwen et al.; and Molenaar render the method of the instant claims prima facie obvious. 
	Applicants have not sufficiently clarified what they believe to be the difference between “normal” food and “whole” food. Klein et al. specifically teach many whole foods (please refer to the entire reference particularly Chapters 15, 26, 27; Appendix B-O). Klein et al. also provides a pediatrician’s perspective on why to tube feed with whole foods instead of commercial formulations (see Chapter 7). Page 129 (right column, fifth paragraph) of Klein et al. specifically states that good, nutritious food, preferably organic, should be utilized. However, Klein et al. recognizes that the higher cost and locating organic food may be an issue for some. Therefore, Klein et al. discusses utilizing the best food a family can find and afford (i.e. preferably organic).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	When a species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims.
	Klein et al. teach the same advantages that applicants claim the present tube feed formulation has including improved nutritional compositions that include real or whole foods; the formulation provides macronutrients, micronutrients, and other dietary constituents; maintains general health, supports growth, and treats or prevents chronic conditions; and have emotional appeal to patients and/or caregivers (please refer to the entire reference particularly Chapters 5, 6, 7, 25, 26, 27).
McEwen et al. is not utilized to teach the specific components of the formulation (except for taurine), but simply that tube feed formulations are known to have a caloric density of 1.0 kcal/ml to 2 kcal/ml, an osmolality of up to 800 mOsm/kg, protein providing 25% to 30% total energy, and carbohydrates providing 45% to 65% total energy. McEwen et al. teach formulations with a caloric density of about 0.60 kcal/ml to about 1.05 kcal/ml, about 10% to about 25% of total calories from protein, about 20% to about 35% of total calories from lipids, about 50% to about 70% of total calories from carbohydrates, and an osmolality of below 700 mosm/kg H2O (please refer to the entire specification particularly the abstract; paragraphs 13, 41, 72, 74). Furthermore, McEwen et al. teaches the genus of “protein source” (please refer to the entire specification particularly paragraphs 40, 41).
Molenaar is utilized to teach that tube feed formulations are known which comprise choline (please refer to the entire specification particularly paragraph 46). Moreover, Molenaar teaches the genus of “protein fraction” and “[o]ther proteins, such as vegetable proteins like proteins from lupine, maize, rice, soy, pea or potato” (please refer to the entire specification particularly the abstract; paragraphs 28, 29, 31).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-27, 29-32, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,486,003 in view of Klein et al., 2007, Homemade Blended Formula Handbook, Tucson, Arizon, Mealtime Notions, LLC (partial reference provided by applicants in the IDS; full reference provided with the present Office Action). Both the presently claimed method and the method as claimed in U.S. Patent No. 9,486,003 are drawn to methods of administering via tube feeding a tube feed formulation comprising whole foods including protein (i.e. pea protein) from 18-35% total energy, fat, carbohydrate, fruit, vegetable, vitamins including vitamin D, and minerals wherein the caloric density is 0.5-0.8 kcal/ml and the osmolality is less than 400 mOsm/kg water. U.S. Patent No. 9,486,003 also defines protein as pea protein or rice protein; vegetable as potato or pea; carbohydrate at rice; fruit as blueberries and pear; vitamins as vitamins A, B1, B2, B3, B5, B6, B7, B9, B12, C, D, E, K, etc.; and minerals as copper, zinc, iron, etc. (please refer to paragraphs 4, 11-13, 39, 68, 73, 82-86, 101, 119-121, and 134 of the U.S. Patent Application Publication 2013/0203664). 
Klein et al. teach homemade blended formulas comprising at least five different whole foods; organic whole foods; carbohydrates including white rice, brown rice, or wild rice; fruits including pears and blueberries wherein three servings of fruits and vegetables are provided a day; vegetables including potatoes and peas wherein three servings of fruits and vegetables are provided a day; protein including pea protein and rice protein; fats including olive oil and canola oil; vitamins including biotin, Vitamins A, B1, B2, B3, B5, B6, B9 (folic acid), B12, C, D, E, and K; and minerals including iron, calcium, chromium, copper, iodine, magnesium, phosphorus, potassium, selenium, and zinc (please refer to the entire reference particularly page 14 – “Food Choice Continuum”; Chapters 15, 19, 25, 27, 31; Appendix B-O).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (e.g. rice, rice protein, pea protein, potato, pear, blueberry, etc.) were known in the prior art and one skilled in the art could have combined the elements (e.g. added to a tube feed formulation) as claimed by known methods with no change in the respective functions (e.g. providing nutrition) and the combination would have yielded predictable results (e.g. providing nutrition) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,486,003 in view of Klein et al. for claims 22-27, 29-32, and 44 were considered but are not persuasive for the following reasons.
	Applicants contend that TDs would be premature at this stage in prosecution because the present claims have not yet been allowed. Thus, applicants request that the DP rejections be withdrawn or held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,486,003 in view of Klein et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 22-27, 29-32, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,538,779 in view of Klein et al., 2007, Homemade Blended Formula Handbook, Tucson, Arizon, Mealtime Notions, LLC (partial reference provided by applicants in the IDS; full reference provided with the present Office Action). Both the presently claimed method and the method as claimed in U.S. Patent No. 9,538,779 are drawn to methods of administering via tube feeding a tube feed formulation comprising whole foods including protein from 25-30% total energy, fat from 25-35% total energy, carbohydrate from 45-65% total energy, fruit, vegetable, vitamins, and minerals wherein the caloric density is 0.5-0.8 kcal/ml and the osmolality is less than 400 mOsm/kg water. U.S. Patent No. 9,486,003 also defines protein as pea protein or rice protein; vegetable as potato or pea; carbohydrate at rice; fruit as blueberries and pear; vitamins as vitamins A, B1, B2, B3, B5, B6, B7, B9, B12, C, D, E, K, etc.; and minerals as copper, zinc, iron, etc. (please refer to paragraphs 9, 18-20, 69, 95, 96, 116-121, 136, 142, 146, 149, 151, 157, 158, 194, and 201 of the U.S. Patent Application Publication 2016/0095340). 
Klein et al. teach homemade blended formulas comprising at least five different whole foods; organic whole foods; carbohydrates including white rice, brown rice, or wild rice; fruits including pears and blueberries wherein three servings of fruits and vegetables are provided a day; vegetables including potatoes and peas wherein three servings of fruits and vegetables are provided a day; protein including pea protein and rice protein; fats including olive oil and canola oil; vitamins including biotin, Vitamins A, B1, B2, B3, B5, B6, B9 (folic acid), B12, C, D, E, and K; and minerals including iron, calcium, chromium, copper, iodine, magnesium, phosphorus, potassium, selenium, and zinc (please refer to the entire reference particularly page 14 – “Food Choice Continuum”; Chapters 15, 19, 25, 27, 31; Appendix B-O).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (e.g. rice, rice protein, pea protein, potato, pear, blueberry, etc.) were known in the prior art and one skilled in the art could have combined the elements (e.g. added to a tube feed formulation) as claimed by known methods with no change in the respective functions (e.g. providing nutrition) and the combination would have yielded predictable results (e.g. providing nutrition) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,538,779 in view of Klein et al. for claims 22-27, 29-32, and 44 were considered but are not persuasive for the following reasons.
	Applicants contend that TDs would be premature at this stage in prosecution because the present claims have not yet been allowed. Thus, applicants request that the DP rejections be withdrawn or held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,538,779 in view of Klein et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 22-27, 29-32, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,282,758 in view of Klein et al., 2007, Homemade Blended Formula Handbook, Tucson, Arizon, Mealtime Notions, LLC (partial reference provided by applicants in the IDS; full reference provided with the present Office Action). Both the presently claimed method and the method as claimed in U.S. Patent No. 9,282,758 are drawn to methods of administering via tube feeding a tube feed formulation comprising whole foods including protein from 25-30% total energy, fat from 25-35% total energy, carbohydrate from 45-65% total energy, fruit, vegetable, vitamins, and minerals wherein the caloric density is 0.5-0.8 kcal/ml and the osmolality is less than 400 mOsm/kg water. U.S. Patent No. 9,486,003 also defines protein as pea protein or rice protein; vegetable as potato or pea; carbohydrate at rice; fruit as blueberries and pear; vitamins as vitamins A, B1, B2, B3, B5, B6, B7, B9, B12, C, D, E, K, etc.; and minerals as copper, zinc, iron, etc. (please refer to paragraphs 8, 17-19, 68, 78, 89, 94, 95, 115-120, 135, 141, 145, 148, 150, 156, 157, 193, and 200 of the U.S. Patent Application Publication 2013/0203663). 
Klein et al. teach homemade blended formulas comprising at least five different whole foods; organic whole foods; carbohydrates including white rice, brown rice, or wild rice; fruits including pears and blueberries wherein three servings of fruits and vegetables are provided a day; vegetables including potatoes and peas wherein three servings of fruits and vegetables are provided a day; protein including pea protein and rice protein; fats including olive oil and canola oil; vitamins including biotin, Vitamins A, B1, B2, B3, B5, B6, B9 (folic acid), B12, C, D, E, and K; and minerals including iron, calcium, chromium, copper, iodine, magnesium, phosphorus, potassium, selenium, and zinc (please refer to the entire reference particularly page 14 – “Food Choice Continuum”; Chapters 15, 19, 25, 27, 31; Appendix B-O).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (e.g. rice, rice protein, pea protein, potato, pear, blueberry, etc.) were known in the prior art and one skilled in the art could have combined the elements (e.g. added to a tube feed formulation) as claimed by known methods with no change in the respective functions (e.g. providing nutrition) and the combination would have yielded predictable results (e.g. providing nutrition) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 


Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,282,758 in view of Klein et al. for claims 22-27, 29-32, and 44 were considered but are not persuasive for the following reasons.
	Applicants contend that TDs would be premature at this stage in prosecution because the present claims have not yet been allowed. Thus, applicants request that the DP rejections be withdrawn or held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,282,758 in view of Klein et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658